Name: Commission Regulation (EEC) No 632/79 of 30 March 1979 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  accounting;  agricultural structures and production;  trade policy
 Date Published: nan

 31 . 3 . 79 Official Journal of the European Communities No L 79/77 COMMISSION REGULATION (EEC) No 632/79 of 30 March 1979 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream 2. The following subparagraph is added to Article 23 ( 1 ): ' No storage contract referred to in paragraph 6 may be concluded for butter in respect of which applica ­ tion has been made for direct consumption aid for butter provided for by other Community provisions to be granted .' 3 . In Article 24 ( 1 ) (d), the amount ' 16 u.a .' is replaced by '8 u.a .'. 4 . Article 27 is replaced by the following Article : 'Article 27 1 . Storage aid for cream may be granted only in respect of pasteurized cream produced directly from milk and whose fat content is not less than 40 % and not more than 80 % . 2 . In order to calculate the aid , the quantities of cream shall be converted into "butter equivalents" in relation to butter having a fat content of 82 % , by multiplying the fat content of the cream by 1-20 . 3 . Checking of the fat content referred to in paragraph 1 shall be carried out before the cream is frozen .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 6 (7) thereof, Whereas Article 24 ( 1 ) of Regulation (EEC) No 685/69 (3 ), as last amended by Regulation (EEC) No 1025/78 (4 ), specifies the various storage cost compo ­ nents , in particular the interest rate to be used for financing and the amount corresponding to deteriora ­ tion in quality ; whereas the latter amounts should be adjusted so as to take account of changes in the situa ­ tion ; Whereas it is necessary, moreover, to ensure that butter sold under Community provisions providing for the granting of direct consumption aid for butter is made directly available to consumers, following the application for aid , without receiving the aids provided for in respect of private storage ; Whereas, under Article 27 of Regulation (EEC) No 685/69 , aid may be granted for the storage of cream ; whereas , in the light of experience , the rules laid down regarding the fat content of the cream eligible for storage and the coefficient for conversion into butter equivalents should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is amended as follows : 1 . In Articles 6 (2) (c ) and 24 ( 1 ) (c ) the rate of interest ' 8-5 % per annum' is increased to '9-5 % per annum .' Article 2 This Regulation shall apply from 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No 204, 28 . 7 . 1978 , p . 6 . (3 ) OJ No L 90 , 14 . 4 . 1969 , p. 12 . (4 ) OJ No L 132, 20 . 5 . 1978 , p. 51 .